Case 1:19-cv-01136-NBF Document7 Filed 10/15/19 Page 1 of 3

Sn the Anited States Court of Federal Clatns

No. 19-1136C
(Filed: October 15, 2019)

 

 

RETENICK FAUSTEN,

) Pro Se Prisoner; Failure to Prosecute;
Pro Se Plaintiff, ) RCFC 41

)

Vv. )

)

THE UNITED STATES, )

Defendant.

)

ORDER

On September 9, 2019, the court issued an order (Docket No. 5, attached)
directing plaintiff to either pay the filing fee or request to proceed in forma pauperis and
submit Prisoner Authorization Forms by October 9, 2019 in order to proceed with his
case, and that failure to pay the fee or submit the application and forms would result in
the dismissal of his case for failure to prosecute under Rule 41(b) of the Rules of the
United States Court of Federal Claims (““RCFC”).

A review of court records indicates that plaintiff has not paid the filing fee or

submitted the in forma pauperis application and Prisoner Authorization Forms.
Accordingly, the above-captioned case is DISMISSED without prejudice under RCFC

41(b) for failure to prosecute.

ett aimee ’
Senior Judge

IT IS SO ORDERED.

 
Case 1:19-cv-01136-NBF Document 7 Filed 10/15/19 Page 2 of 3

In the Anited States Court of Federal Clains

No. 19-1136C
(Filed: September 9, 2019)

 

)

RETENICK FAUSTEN, )
) Pro Se Prisoner; Filing Fee

Pro Se Plaintiff, )

)

Vv. )

)

THE UNITED STATES, )

)

Defendant. )

)

 

ORDER DIRECTING PAYMENT OF FEE OR FILING OF TFP APPLICATION
AND PRISONER AUTHORIZATION

Plaintiff, Retenick Fausten, who is incarcerated at South Florida Reception Center
has filed pro se this civil action against the United States of America, Mr. Fausten does
not appear to have an actionable claim against the United States, but instead, seems to be
chalienging the actions of BellSouth Telecommunications, LLC (“AT&T”). Nonetheless,
to proceed with a civil action in this court, a prisoner must either pay $400.00 in fees—a
$350.00 filing fee plus a $50.00 administrative fee—or request authorization to proceed
without prepayment of fees by submitting an application to proceed in forma pauperis
(“IFP”) and Prisoner Authorization Form. See 28 U.S.C. §§ 1914, 1915.

Pursuant to 28 U.S.C. § 1915(b)(1), if the court grants a prisoner’s IFP application,
the prisoner is still required to pay the full $350.00 filing fee in this civil action.’ See
Skinner v. Switzer, 562 U.S. 521, 535 (2011) 28 U.S.C. § 1915(b)(1) requires any
prisoner proceeding IFP to pay the full filing fee out of percentage of prisoner’s prison
trust account). If granted leave to proceed IFP, plaintiff is entitled to pay the filing fee
over time through the payment of an initial partial filing fee to be assessed by the court
under 28 U.S.C. § 1915(b)(1) and/or through periodic payments from the plaintiff's
inmate trust account as authorized in 28 U.S.C. § 1915(b)(2), The court is also required
by the statute to assess and, when funds exist, collect an initial partial filing fee of twenty

 

' The $50.00 administrative fee for filing a civil action does not apply to prisoners granted JFP
status under 28 U.S.C. § 1915.
Case 1:19-cv-01136-NBF Document7 Filed 10/15/19 Page 3 of 3

percent of the greater of the average monthly deposits or the average monthly balance in
the prisoner’s trust account for the six months immediately preceding the date of the
filing of the civil action.

Mr. Fausten submitted the instant complaint without the required fees or a
completed IFP application and Prisoner Authorization Form. Within thirty (30) days of
the date of this order, Mr. Fausten is ORDERED to either pay the $400.00 in required
fees or submit the enclosed IFP application and Prisoner Authorization Forms,”

If plaintiff fails to comply with this order within thirty (30) days, this action will
be dismissed without prejudice for failure to prosecute under Rule 41 of Rules of the
United States Court of Federal Claims. Accordingly, if Mr. Fausten wishes to pursue his
claims in this court, he must pay the court’s filing fee by Wednesday, October 9, 2019.
See Rule 41, Rules of the United States Court of Federal Claims.

IT IS SO ORDERED.

 

NANCY B. FIRESTONE
Senior Judge

 

* Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or for failing
to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives
three “strikes” can no longer proceed IFP and must pay the filing fee at the time of filing any
new action. See 28 U.S.C. § 1915(g).
